UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OER ha

 

pee eee neem a a -=-X
MARIA LUZ ROJAS-SAQUISILI,

Plaintiff,

ORDER
Vv.
: 17 CV 9303 (VB)

THE UNITED STATES OF AMERICA,

Defendant. :
ee oe ee oe an 0 A AS kt tt dH x

Following a non-jury trial conducted on November 12 to November 15, 2019, the Court
issued its findings of fact and conclusions of law on the record today, pursuant to Fed. R. Civ. P.
52. For the reasons set forth on the record, the Court finds in favor of defendant.

The Clerk is instructed to enter judgment in defendant’s favor on plaintiffs Federal Tort
Claims Act claim and close this case.
Dated: December 12, 2019

White Plains, NY
SO ORDERED:

Var,

Vincent L. Briccetti
United States District Judge

 
